Appeal by the defendant from a judgment of the County Court, Nassau County (Winick, J.), rendered February 27, 1987, convicting him of assault in the first degree, assault in the second degree, and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the verdict. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The remaining issues are unpreserved for appellate review as a matter of law and we decline to review them in the exercise of our interest of justice jurisdiction. Bracken, J. P., Kunzeman, Spatt and Harwood, JJ., concur.